Exhibit 10.1

AMENDED AND RESTATED

CHANGE IN CONTROL AND NONCOMPETITION AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL AND NONCOMPETITION AGREEMENT (the
“Agreement”) is dated as of April 30, 2019 (the “Effective Date”), between
Prologis, Inc., a Maryland corporation (the “Company”), and Hamid R. Moghadam
(the “Executive”).

WHEREAS, the Company and the Executive are parties to that certain Change in
Control and Noncompetition Agreement effective as of October 1, 2013 (the “2013
Agreement”); and

WHEREAS, the parties desire to amend, restate and continue the 2013 Agreement in
the form of this Agreement effective as of the Effective Date provided that the
Executive remains employed by the Company and its affiliates on the Effective
Date.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed by and between the parties as follows:

1.    TERM OF AGREEMENT

The “Term” of this Agreement shall commence on the Effective Date and shall
terminate on December 31, 2019; provided, however, that commencing on January 1,
2020 and each January 1 thereafter, the Term of this Agreement shall be
automatically extended for one additional year unless, not later than the
preceding September 30 either party shall have given notice that such party does
not wish to extend the Term; and provided, further, that if a Change in Control
(as defined in Section 2) occurs during the original or extended term of this
Agreement, the Term of this Agreement shall continue in effect until the end of
the twenty-fourth (24th) calendar month after the calendar month in which the
Change in Control occurs, at which time it will expire.

2.    DEFINITIONS

In addition to capitalized terms defined elsewhere in this Agreement, for
purposes of this Agreement, the following terms shall have the following
meanings:

(a)    “Annual Base Compensation” shall mean, for any calendar year, the
Executive’s annual rate of base compensation as established by the Company in
accordance with its normal practices, For the avoidance of doubt, for any year,
the Executive’s Annual Base Compensation shall include, as applicable, the
Executive’s base salary and the target value of any equity compensation granted
to the Executive for such year (and valued as of the date of grant) as part of
the Executive’s base compensation as agreed between the Executive and the
Company.



--------------------------------------------------------------------------------

(b)    “Cause” shall mean:

(i)    the willful and continued failure by the Executive to substantially
perform his duties with the Company or any of its affiliates after written
notification by the Company or affiliate;

(ii)    the willful engaging by the Executive in conduct which is demonstrably
injurious to the Company or any of its affiliates, monetarily or otherwise; or

(iii)    the engaging by the Executive in egregious misconduct involving serious
moral turpitude.

For purposes hereof, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that such action was in the best
interest of the Company and its affiliates.

(c)    A “Change in Control” shall be deemed to be the first to occur of the
following events which occur after the Effective Date:

(i)    the consummation of a transaction, approved by the stockholders of the
Company, to merge the Company with or into or consolidate the Company with
another entity or sell or otherwise dispose of all or substantially all of its
assets or the stockholders of the Company adopt a plan of liquidation, provided,
however, that a Change in Control shall not be deemed to have occurred by reason
of a transaction, or a substantially concurrent or otherwise related series of
transactions, upon the completion of which 50% or more of the beneficial
ownership of the voting power of the Company, the surviving corporation or
corporation directly or indirectly controlling the Company or the surviving
corporation, as the case may be, is held by the same persons (although not
necessarily in the same proportion) as held the beneficial ownership of the
voting power of the Company immediately prior to the transaction or the
substantially concurrent or otherwise related series of transactions, except
that upon the completion thereof, employees or employee benefit plans of the
Company may be a new holder of such beneficial ownership; or

(ii)    the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 50% or more of the combined voting power of the
Company is acquired, other than from the Company, by any “person” as defined in
Sections 13(d) and 14(d) of the Exchange Act (other than any trustee or other
fiduciary holding securities under an employee benefit or other similar equity
plan of the Company); or

(iii)    at any time during any period of two consecutive years, individuals who
at the beginning of such period were members of the Board cease for any reason
to constitute at least a majority thereof (unless the election, or the
nomination for election by the Company’s stockholders, of each new director was
approved by a vote of at least two-thirds of the directors still in office at
the time of such election or nomination who were directors at the beginning of
such period).

 

2



--------------------------------------------------------------------------------

(d)    “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f)    “Covered Termination” shall mean the Executive’s termination of
employment with the Company and its affiliates which occurs during the
Employment Period, other than a termination that is (i) because of the
Executive’s death or Disability, (ii) by the Company (or any of its affiliates)
for Cause or (iii) by the Executive other than for Good Reason. For the
avoidance of doubt, in the event the Executive’s employment is terminated for
any reason prior to the Employment Period, the Executive’s termination shall not
be considered a Covered Termination for purposes of this Agreement.

(g)    “Date of Termination” shall mean the date on which the Executive’s
employment with the Company and its affiliates terminates for any reason,
subject to the following:

(i)    if the Executive’s employment is terminated by his death, the Date of
Termination shall be the date of his death;

(ii)    if the Executive’s employment is terminated by reason of his Disability,
the Date of Termination shall be the date specified in a Notice of Termination
from the Company (or any of its affiliates) to the Executive following the
Company’s (or any of its affiliate’s) receipt of the opinion of the physician
referred to in the definition of “Disability” set forth herein; or

(iii)    if the Executive’s employment is terminated by the Company (or any of
its affiliates) or by the Executive for any reason other than death or
Disability, the Date of Termination shall be date specified in the Notice of
Termination;

provided, that, if within fifteen (15) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, then the Date of Termination
shall be the date on which the dispute is finally resolved, either by mutual
written agreement of the parties, or otherwise; provided, however, that the Date
of Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. If the Executive becomes employed by the
entity into which the Company (or any of its affiliates) is merged, or the
purchaser of substantially all of the assets of the Company (or any of its
affiliates), or a successor to such entity or purchaser, the Executive shall not
be treated as having terminated employment for purposes of this Agreement until
such time as the Executive terminates employment with the merged entity or
purchaser (or

 

3



--------------------------------------------------------------------------------

successor) and its affiliates, as applicable. If the Executive is transferred to
employment with or among the Company or any of its subsidiaries or affiliates
(regardless of whether before, on, or after a Change in Control), such transfer
shall not constitute a termination of employment for purposes of this Agreement.

(h)    “Disability” shall mean the Executive’s physical or mental disability or
infirmity which, in the opinion of a competent physician selected by the Board,
renders the Executive unable to perform properly his duties as an employee of
the Company or any of its affiliates, and as a result, the Executive is unable
to perform such duties for six (6) consecutive calendar months or for shorter
periods aggregating one hundred and eighty (180) business days in any twelve
(12) month period, but only to the extent that such definition does not violate
the Americans with Disabilities Act.

(i)    “Employment Period” shall mean the period commencing on the date of a
Change in Control and ending on the last day of the Term of this Agreement as
determined under Section 1.

(j)    “Equity Portion of Annual Base Compensation” shall mean, as of any date,
the portion, if any, of the Executive’s Annual Base Compensation that was
granted to the Executive in the form of equity (as described in Section 2(a))
that is outstanding as of such date.

(k)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(l)    “Good Reason” shall mean, without the Executive’s express written
consent, the occurrence on or after a Change in Control of any of the following
circumstances unless such circumstances are fully corrected as specified in the
Notice of Termination in accordance with the terms and conditions in this
Agreement (each, a “Good Reason Condition”):

(i)    the assignment to the Executive of any duties inconsistent with the
position in the Company and its affiliates that the Executive held immediately
prior to the Change in Control that results in a material diminution in the
Executive’s authority, duties or responsibilities, a significant adverse
alteration in the nature or status of the Executive’s responsibilities or the
conditions of the Executive’s employment from those in effect immediately prior
to the Change in Control that results in a material diminution in the
Executive’s authority, duties or responsibilities, or any other action by the
Company or any of its affiliates that results in a material diminution in the
Executive’s position, authority, duties or responsibilities from those in effect
immediately prior to the Change in Control;

(ii)    a material reduction in the value of the Executive’s Annual Base
Compensation as in effect on the Change in Control; provided, however, that a
change that results in the Executive’s Annual Base Compensation being paid in
the form of cash rather than partly in cash and partly in equity (without a
reduction in the rate of Annual Base Compensation) shall not be treated as a
material reduction in the Executive’s Annual Base Compensation;

 

4



--------------------------------------------------------------------------------

(iii)    (1) the relocation of the Company’s or its affiliate’s offices at which
the Executive is principally employed immediately prior to the Change in Control
(the “Principal Location”) to a location more than fifty (50) miles from such
location or (2) the Company or any of its affiliates requiring the Executive,
without the Executive’s written consent, to be based anywhere other than the
Principal Location, except for required travel on the Company’s and its
affiliates’ business to an extent substantially consistent with the Executive’s
business travel obligations prior to the Change in Control; provided, however,
that with respect to clause (2), such change constitutes a material change in
geographic location;

(iv)    the failure by the Company or any of its affiliates to pay to the
Executive any portion of the Executive’s compensation or to pay to the Executive
any portion of an installment of deferred compensation under any deferred
compensation program of the Company or any of its affiliates within seven
(7) days of the date such compensation is due;

(v)    the failure by the Company or any of its affiliates to continue in effect
any material compensation or benefit plan or practice in which the Executive is
eligible to participate on the Change in Control (other than any equity based
plan), unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company or any of its affiliates to continue the Executive’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of the Executive’s participation relative to other participants, as existed at
the time of the Change in Control; or

(vi)    any other action or inaction that constitutes a material breach by the
Company or any of its affiliates of this Agreement;

provided, however, that the Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason hereunder.

(m)    “Notice of Termination” shall have the meaning set forth in Section 3.

(n)    “Prior Plan” means ProLogis 2006 Long-Term Incentive Plan, and The
Amended and Restated 2002 Stock Option and Incentive Plan of AMB Property
Corporation.

(o)    “Severance Multiplier” shall mean two (2).

(p)     “Term” shall have the meaning set forth in Section 1.

 

5



--------------------------------------------------------------------------------

3.    NOTICE OF TERMINATION

Any termination of the Executive’s employment by the Company (or any of its
affiliates) or the Executive pursuant to this Agreement shall be communicated by
written notice of termination to the other party (the “Notice of Termination”).
The Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. In order to resign for Good Reason,
the Executive must provide written notice to the Company of the existence of the
Good Reason Condition within ninety (90) days of the initial existence of such
Good Reason Condition. Upon receipt of such notice of the Good Reason Condition,
the Company and its affiliates will have a period of thirty (30) days during
which it may remedy the Good Reason Condition and not be required to provide for
the payments and benefits described herein as a result of such proposed
resignation due to the Good Reason Condition specified in the Notice of
Termination. If the Good Reason Condition is not remedied within such thirty
(30)-day period, the Executive may resign for Good Reason based on the Good
Reason Condition specified in the Notice of Termination, provided that such
resignation must occur within six months after the initial existence of such
Good Reason Condition.

4.    COMPENSATION UPON TERMINATION REGARDLESS OF A CHANGE IN CONTROL

4.1    Death. Subject to the terms and conditions of this Agreement, whether or
not there is a Change in Control, if the Executive’s employment shall be
terminated due to the Executive’s death, the Company shall (or shall cause one
of its affiliates to) pay monthly to the Executive’s estate, in cash, for a
period equal to one (1) year following the Date of Termination in amount equal
to the difference (but not less than zero) between (a) the sum of:
(i) one-twelfth of the Executive’s Annual Base Compensation as in effect on the
Date of Termination plus (ii) one-twelfth of any bonus at the most recent annual
amount received, or entitled to be received, by the Executive for the most
recent annual period minus (i) one-twelfth of the lump sum present value
(determined based on reasonable actuarial assumptions) of any death benefit paid
(or reasonably expected to be payable) by the Company (or any of its affiliates)
or attributable to contributions of the Company and its affiliates to, on behalf
of or with respect to the Executive’s estate, heirs or successors. At the
Executive’s estate’s expense, the Executive’s spouse and children shall also be
entitled to any continuation of health insurance coverage rights under any
applicable law.

4.2    Disability. Subject to the terms and conditions of this Agreement,
whether or not there is a Change in Control, if the Executive’s employment shall
be terminated by reason of Disability, the Company shall (or shall cause one of
its affiliates to) pay to the Executive a single cash payment in an amount equal
to the difference (but not less than zero) between (a) the sum of: (i) the
Executive’s Annual Base Compensation as in effect on the Date of Termination
plus (ii) an amount equal to the annual bonus received, or entitled to be
received, by the Executive for the most recent annual period minus (b) the lump
sum present value (determined based on reasonable actuarial assumptions) of any
disability benefit paid (or reasonably expected to be payable) by the Company
(or any of its affiliates) or attributable to contributions of the Company and
its affiliates based on the Executive’s Disability. Such payment shall be paid
within thirty (30) days following

 

6



--------------------------------------------------------------------------------

the Date of Termination due to Disability and such payment shall be in addition
to any disability insurance payments to which the Executive is otherwise
entitled. At the Executive’s own expense, the Executive and the Executive’s
spouse and children shall also be entitled to any continuation of health
insurance coverage rights under any applicable law.

4.3    Special Rules for Certain Equity Compensation. If the Executive’s Date of
Termination occurs pursuant to Section 4.2 or 4.3, as applicable, upon the
Executive’s Date of Termination, the awards that are included in the Equity
Portion of the Annual Compensation as of the Date of Termination (i.e., those
that are outstanding on the Date of Termination) shall vest at the target level;
provided, however, that any such awards that were granted to the Executive for
the year in which the Date of Termination occurs shall vest on a pro-rated basis
based on the number of days elapsed from the first day of the calendar year in
which they were granted through the Date of Termination and any other such
awards shall be forfeited unless otherwise provided by the Company.
Notwithstanding the foregoing, in the event that the Date of Termination occurs
pursuant to Section 4.2 or 4.3, as applicable, in a year in which the
Executive’s Annual Base Compensation would otherwise include equity awards but
the Date of Termination occurs prior to the date on which the awards are
granted, no such equity awards will be granted for the year of termination and
the Executive instead will be paid an amount, in cash, as of the Date of
Termination, equal to the difference between (i) the amount of his pro-rated
Annual Base Compensation for the period beginning on the first day of the
calendar year in which the Date of Termination occurs and ending on the
Termination Date and (ii) the amount of his pro-rated Annual Base Compensation
for the period beginning on the first day of the calendar year in which the Date
of Termination occurs and ending on the Date of Termination that was otherwise
payable to him in cash (i.e., it would not have been included in the Equity
Portion of the Annual Compensation that would have otherwise been granted for
the year in which the Date of Termination occurs). Notwithstanding the foregoing
provisions of this Section 4.3 or any other provision of the Agreement to the
contrary, with respect to any amounts that are subject to Section 409A of the
Code, this Section 4.3 shall be interpreted and administered in accordance with
Section 409A of the Code and shall not result in an offset or substitution,
acceleration or further deferral of any amount in violation of Section 409A of
the Code.

5.    OBLIGATIONS AND COMPENSATION FOLLOWING A CHANGE IN CONTROL

5.1    Employment After a Change in Control. If the Executive is in the employ
of the Company and its affiliates on the date of a Change in Control, the
Company hereby agrees to (or shall cause one of its affiliates to) continue the
Executive in its employ for the Employment Period. During the Employment Period,
the Executive shall hold such position with the Company and its affiliates and
exercise such authority and perform such executive duties as are commensurate
with his position, authority and duties immediately prior to the Employment
Period (without reduction thereof in anticipation of a Change in Control unless
consented to by the Executive) and he shall devote his full business time
exclusively to the executive duties of his position and perform such duties
faithfully and efficiently.

 

7



--------------------------------------------------------------------------------

5.2    Compensation During Employment Period. During the Employment Period, the
Executive shall be compensated as follows:

(a)    The Executive shall receive an annual salary which is not less than his
Annual Base Compensation immediately prior to the Employment Period, payable in
accordance with the normal payroll practices of the Company (or its applicable
affiliate).

(b)    The Executive shall be entitled to participate in annual cash-based
incentive compensation plans which, in the aggregate, provide bonus
opportunities which are not materially less favorable to the Executive than the
greater of (i) the opportunities provided by the Company or its affiliates for
executives with comparable levels of responsibility as in effect from time to
time; and (ii) the opportunities provided to the Executive under all such plans
in which he was participating prior to the Employment Period, which bonuses
shall be paid in accordance with the terms of the applicable bonus arrangement.

(c)    The Executive shall be eligible to participate in other incentive
compensation plans and other employee benefit plans on a basis not materially
less favorable to the Executive than that applicable to other executives of the
Company or its affiliates with comparable levels of responsibility as in effect
from time to time.

5.3    Compensation Upon Termination During Employment Period. If the Date of
Termination occurs during the Employment Period as the result of a Covered
Termination then, in addition to his base compensation and any bonus then
payable through the Date of Termination and, at the Executive’s own expense, any
continuation of health insurance coverage rights under any applicable law, the
Executive shall be entitled to the payments and benefits described in
Sections 5.3(a) through (f) below:

(a)    In lieu of any further payments of Annual Base Compensation to the
Executive for periods subsequent to the Date of Termination, the Company shall
(or shall cause one of its affiliates to) pay as severance pay to the Executive
a lump sum payment in cash within thirty (30) days after the Date of Termination
equal to the sum of the following:

(i)    (A) the Severance Multiplier, multiplied by (B) the Executive’s Annual
Base Compensation as in effect as of the Date of Termination or immediately
prior to the Change in Control, whichever is greater; and

(ii)    the Severance Multiplier multiplied by the target bonus that the
Executive is eligible to receive for the year in which the Date of Termination
occurs.

(b)    If the Executive elects to receive continued healthcare coverage pursuant
to the provisions of COBRA, then the Company shall (or shall cause one of its
affiliates to) pay to the Executive a lump sum payment in cash within sixty
(60) days after the Date of Termination in an amount equal to (i) the monthly
applicable premium (as defined under COBRA) for the form and level of COBRA
coverage elected by the Executive (determined on the Date of Termination)
multiplied by (ii) twenty four (24).

(c)    The Company shall (or shall cause one of its affiliates to) pay to the
Executive a lump sum payment in cash, within thirty (30) days after the Date of
Termination, in an amount equal to (i) the Severance Multiplier multiplied by
(ii) the

 

8



--------------------------------------------------------------------------------

matching or profit contributions, if any, to which the Executive would have been
entitled under the 401(k) Plan of the Company and its affiliates (the “Company’s
401(k) Plan”), determined under the terms of the 401(k) Plan on the Date of
Termination, had he contributed an amount equal to the maximum limitations under
Sections 402(g) and 414(v) (if applicable to the Executive) of the Code to the
Company’s 401(k) Plan for the year in which the Date of Termination occurs
(regardless of whether or to what extent the Executive actually made any
contributions to, or received matching or profit sharing contributions under the
Company’s 401(k) Plan, for the year in which the Date of Termination occurs).

(d)    As of the Date of Termination, the Executive shall be fully vested in all
benefits accrued under the Prologis, Inc. Nonqualified Deferred Compensation
Plan (or any successor thereto) (the “Deferred Compensation Plan”), other than
deferrals relating to equity awards deferred under the Deferred Compensation
Plan

(e)    Subject to the terms and conditions of this Agreement, any outstanding
awards granted under the Prologis, Inc. 2012 Long-Term Incentive Plan (or any
successor thereto) (the “LTIP”) (including any such awards granted under the
LTIP that have been deferred under the Deferred Compensation Plan) and any
outstanding awards granted under any Prior Plan shall vest and shall become
exercisable or payable in accordance with their terms; provided, however, that
to the extent that, by the terms of such awards or the LTIP or the applicable
Prior Plan, such awards would vest and become exercisable based on the
occurrence of the Executive’s termination of employment, definitions used in
this Agreement shall be applied to determine vesting and exercisability if use
of definitions would be more advantageous the Executive than the definitions
under the LTIP or Prior Plan, as applicable. Notwithstanding the foregoing or
any other provision of this Agreement, the LTIP or any award agreement
evidencing any outstanding award (whether granted prior to or after the
Effective Date):

(i)    Upon the Executive’s Date of Termination due to a Covered Termination,
the awards that are included in the Equity Portion of the Annual Base
Compensation as of the Date of Termination (i.e., those that are outstanding on
the Date of Termination) shall vest at the target level; provided, however, that
any such awards that were granted to the Executive for the year in which the
Date of Termination occurs shall vest on a pro-rated basis based on the number
of days elapsed in the calendar year in which they were granted through the Date
of Termination and any other such awards shall be forfeited unless otherwise
provided by the Company.

(ii)    Notwithstanding the provisions of clause (i), in the event that the Date
of Termination occurs in a year in which the Executive’s Annual Base
Compensation would otherwise include equity awards but the Date of Termination
occurs prior to the date on which the awards are granted, no such equity awards
will be granted for the year of termination and the Executive instead will be
paid an amount, in cash, as of the Date of Termination, equal to the difference
between (A) the amount of his pro-rated Annual Base Compensation for the period

 

9



--------------------------------------------------------------------------------

beginning on the first day of the calendar year in which the Date of Termination
occurs and ending on the Termination Date and (B) the amount of his pro-rated
Annual Base Compensation for the period beginning on the first day of the
calendar year in which the Date of Termination occurs and ending on the Date of
Termination that was otherwise payable to him in cash (i.e., it would not have
been included in the Equity Portion of the Annual Compensation that would have
otherwise been granted for the year in which the Date of Termination occurs).

(iii)    Notwithstanding the foregoing provisions of this Section 5.3 or any
other provision of the Agreement to the contrary, with respect to any amounts
that are subject to Section 409A of the Code, this Section 5.3 shall be
interpreted and administered in accordance with Section 409A of the Code and
shall not result in an offset or substitution, acceleration or further deferral
of any amount in violation of Section 409A of the Code.

(f)    For a period not to exceed twelve (12) months after the Date of
Termination, the Company shall (or shall cause one of its affiliates to) provide
the Executive with standard outplacement services by any one qualified
outplacement agency selected by the Company and its affiliates.

Except as may be otherwise specifically provided in this Section 5.3 or in an
amendment of this Section 5.3 adopted in accordance with Section 8.17 hereof,
the Executive’s rights under this Section 5.3 shall be in lieu of any benefits
with respect to a termination of employment following a Change in Control that
may be otherwise payable to or on behalf of the Executive pursuant to the terms
of any severance pay arrangement of the Company or any subsidiary or affiliate
or any other, similar arrangement of the Company or any subsidiary or affiliate
providing benefits upon involuntary termination of employment.

5.4    Termination Obligations. The Executive hereby acknowledges and agrees
that all Personal Property and equipment furnished to or prepared by the
Executive in the course of or incident to his employment, belongs to the Company
or any of its affiliates and shall be promptly returned to the Company and its
affiliates upon termination of the Executive’s employment. “Personal Property”
includes, without limitation, all electronic devices of the Company or any of
its affiliates used by the Executive, including, without limitation, personal
computers, facsimile machines, cellular telephones, PDAs, pagers and tape
recorders and all books, manuals, records, reports, notes, contracts, lists,
blueprints, maps and other documents, or materials, or copies thereof (including
computer files), and all other proprietary information relating to the business
of the Company and its affiliates. Following termination, the Executive will not
retain any written or other tangible material containing any proprietary
information of the Company or any of its affiliates.

(a)    The Executive’s obligations under this Section 5.4 and Section 6 hereof
shall survive termination of the Executive’s employment and the expiration of
this Agreement.

 

10



--------------------------------------------------------------------------------

(b) Upon termination of the Executive’s employment, the Executive will be deemed
to have resigned from all offices and directorships then held with the Company
or any affiliate.

5.5    No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for herein by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation earned by the Executive as the result of employment
by another employer.

6.    CONFIDENTIALITY, NONCOMPETITION AND NONSOLICITATION COVENANTS

6.1    Confidentiality. In consideration of and in connection with the benefits
provided to the Executive under this Agreement, the Executive hereby agrees that
the Executive will not, during the Executive’s employment or at any time
thereafter directly or indirectly disclose or make available to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below). The Executive
agrees that, upon termination of his employment with the Company and its
affiliates, all Confidential Information in his possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and its affiliates and shall
not be retained by the Executive or furnished to any third party, in any form
except as provided herein; provided, however, that the Executive shall not be
obligated to treat as confidential, or return to the Company and its affiliates
copies of any Confidential Information that (i) was publicly known at the time
of disclosure to the Executive, (ii) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Company or any of its affiliates by the Executive, or (iii) is
lawfully disclosed to the Executive by a third party. As used in this Agreement
the term “Confidential Information” means information disclosed to the Executive
or known by the Executive as a consequence of or through his relationship with
the Company or any of its affiliates, about the owners, tenants, employees,
consultants, vendors, business methods, public relations methods, organization,
procedures, property acquisition and development, or finances, including,
without limitation, information of or relating to owner or tenant lists of the
Company and its affiliates.

6.2    Noncompetition. During the term of the Executive’s employment, the
Executive shall not engage in any activities, directly or indirectly, in respect
of commercial real estate (except for activities performed in connection with
Executive’s duties for the Company or one of its affiliates), and will not make
any investment in respect of industrial real estate, other than through
ownership of not more than five percent (5%) of the outstanding shares of a
public company.

6.3    Nonsolicitation. In consideration of and in connection with the benefits
provided to the Executive under this Agreement, during the term of the
Executive’s employment and for a period of two (2) years following the Date of
Termination, the Executive shall not on his own behalf or on behalf of any other
person, firm, company or entity solicit or in any manner induce, influence or
encourage (a) any of the Company’s or its affiliates’ employees, agents or
independent contractors to end their relationship with the Company or its
affiliates, or recruit, hire or otherwise induce any such person to perform
services for the Executive, or any other person, firm, company

 

11



--------------------------------------------------------------------------------

or entity, or (b) any current or prospective client, customer, partner or other
person, firm, company or entity that has a business relationship with the
Company or any of its affiliates, to terminate or limit in any way their
relationship with the Company or any of its affiliates, or interfere in any way
with such relationship.

7.    TAX LIMITATIONS

7.1    Generally. If any payment or benefit to which the Executive is entitled
from the Company, any affiliate, or trusts established by the Company or by any
affiliate (the “Payments,” which shall include, without limitation, the vesting
of an option or other non-cash benefit or property) constitute a “parachute
payment” (as defined in Section 280G of the Code), the Payments shall be either
(a) reduced (but not below zero) so that the aggregate present value of the
Payments shall be $1.00 less than three times the Executive’s “base amount” (as
defined in Section 280G of the Code) (the “Safe Harbor Amount”) and so that no
portion of such Payments received by the Executive shall be subject to the
excise tax imposed by Section 4999 or the Code; or (b) paid in full, whichever
produces the better net after-tax result for the Executive (taking into account
any applicable excise tax under Section 4999 and any applicable income taxes).

7.2    Method of Determination Reductions. If a reduction is made in accordance
with Section 7.1, such reduction shall be made in the following order.

(a)    First, by reducing the amounts of Payments that would not constitute
deferred compensation subject to Section 409A of the Code, to the extent
necessary to decrease the Payments that would otherwise constitute parachute
payments in excess of the Safe Harbor Amount;

(b)    Next, if after the reduction to zero of the amounts described in
Section 7.2(a), the remaining scheduled parachute payments are greater than the
Safe Harbor Amount, then by reducing the cash amounts of Payments that
constitute deferred compensation subject to Section 409A of the Code, with the
reductions to be applied first to the Payments scheduled for the latest
distribution date, and then applied to distributions scheduled for progressively
earlier distribution dates, to the extent necessary to decrease the Payments
that would otherwise constitute parachute payments in excess of the Safe Harbor
Amount; and

(c)    Next, if after the reduction to zero of the amounts described in
Sections 7.2(a) and (b), the remaining scheduled parachute payments are greater
than the Safe Harbor Amount, then, by reducing the non-cash amounts of any of
the remaining scheduled Payments that constitute deferred compensation subject
to Section 409A of the Code, with the reductions to be applied first to the
Payments scheduled for the latest distribution date, and then applied to
distributions scheduled for progressively earlier distribution dates, to the
extent necessary to decrease the Payments that would otherwise constitute
parachute payments in excess of the Safe Harbor Amount.

7.3    Calculations. The determination of whether any Payments would exceed the
Safe Harbor Amount and, if applicable, the amount of any reduction required
under this Section 7 shall be made, at the expense of the Company and its
affiliates, by the independent accounting firm

 

12



--------------------------------------------------------------------------------

employed by the Company or one of its affiliates immediately prior to the
occurrence of any change of control of the Company which will result in the
imposition of such tax. Upon request of the Executive, the Company and its
affiliates shall provide the Executive with sufficient tax and compensation data
to enable the Executive or his tax advisor to independently make the
calculations described in this Section 7 and the Company shall (or shall cause
one of its affiliates to) reimburse the Executive for reasonable fees and
expenses incurred for any such verification. If the Executive gives written
notice to the Company (or any of its affiliates) of any objection to the results
of the Company’s calculations under this Section 7 within sixty (60) days of the
Executive’s receipt of written notice thereof, the dispute shall be referred for
determination to tax counsel selected by the independent auditors of the Company
(“Tax Counsel”). The Company shall (or shall cause one of its affiliates to) pay
all fees and expenses of such Tax Counsel. Pending such determination by Tax
Counsel, the determination by the Company shall be binding on all parties. To
the extent the Tax Counsel determines the reductions required under this
Section 7 are inapplicable, the Company shall (or shall cause one of its
affiliates to) pay the Executive any additional amount determined by Tax Counsel
to be due under this Section 7 (together with interest thereon at a rate equal
to 120% of the short-term applicable federal rate determined under
Section 1274(d) of the Code) within ten (10) days after such determination but
in no event later than the date which is 2-1/2 months following the calendar
year in which the Change in Control occurs.

7.4    Repayments. If reduced Payments are required to be made to the Executive
pursuant to this Section 7 and through error or otherwise those Payments exceed
the Safe Harbor Amount, the Executive shall immediately repay such excess to the
Company or its applicable affiliate upon notification that an overpayment has
been made.

8.    GENERAL PROVISIONS

8.1    Successors, Binding Agreement.

(a)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a material breach of this Agreement. Unless
expressly provided otherwise, “Company” as used herein shall mean the Company as
defined in this Agreement and any successor to its business and/or assets as
aforesaid.

(b)    This Agreement shall inure to the benefit of and be enforceable by the
Executive and the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive
hereunder had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other designee or, if there is
no such designee, to the Executive’s estate.

 

13



--------------------------------------------------------------------------------

8.2    Injunctive Relief and Enforcement. The Executive acknowledges that the
remedies at law for any breach by him of the provisions of Sections 5.4 or 6
hereof may be inadequate and that, therefore, in the event of breach by the
Executive of the terms of Sections 5.4 or 6 hereof, the Company shall be
entitled to institute legal proceedings to enforce the specific performance of
this Agreement by the Executive and to enjoin the Executive from any further
violation of Sections 5.4 or 6 hereof and to exercise such remedies cumulatively
or in conjunction with all other rights and remedies provided by law and not
otherwise limited by this Agreement.

8.3    No Contract of Employment. The Executive acknowledges that the
Executive’s employment with the Company and its affiliates is at will. This
Agreement shall not confer upon the Executive any right of continued or future
employment by the Company or any of its affiliates or any right to compensation
or benefits from the Company or any of its affiliates except the rights
specifically stated herein, and shall not limit the right of the Company or any
of its affiliates to terminate the Executive’s employment at any time with or
without cause.

8.4    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when addressed as follows and (i) when
personally delivered, (ii) when transmitted by telecopy, electronic or digital
transmission with receipt confirmed, (iii) one (1) day after delivery to an
overnight air courier guaranteeing next day delivery, or (iv) upon receipt if
sent by certified or registered mail. In each case notice shall be sent to:

 

If to the Executive:   

Hamid R. Moghadam

Pier 1, Bay 1

San Francisco, CA 94111

If to the Company:   

Prologis, Inc.

Pier 1, Bay 1

San Francisco, CA 94111

Attention: Chief Human Resources Officer

Facsimile: (415) 394-9001

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

8.5    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In addition, in the event any provision in this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of extending for too great a period of time or over too great a geographical
area or by reason of being too extensive in any other respect, each such
agreement shall be interpreted to extend over the maximum period of time for
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable, and enforced as so interpreted, all as
determined by such court in such action.

 

14



--------------------------------------------------------------------------------

8.6    Assignment. This Agreement may not be assigned by the Executive, but may
be assigned by the Company to any successor to its business and will inure to
the benefit and be binding upon any such successor.

8.7    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

8.8    Headings. The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

8.9    Choice of Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California without giving
effect to the principles of conflict of laws thereof.

8.10    Indemnification. To the fullest extent permitted under applicable law,
the Company shall indemnify, defend and hold the Executive harmless from and
against any and all causes of action, claims, demands, liabilities, damages,
costs and expenses of any nature whatsoever (collectively, “Damages”) directly
or indirectly arising out of or relating to the Executive discharging the
Executive’s duties on behalf of the Company and/or its respective subsidiaries
and affiliates, so long as the Executive acted in good faith within the course
and scope of the Executive’s duties with respect to the matter giving rise to
the claim or Damages for which the Executive seeks indemnification.

8.11    LIMITATION ON LIABILITIES. IF EITHER THE EXECUTIVE OR THE COMPANY (OR
ANY OF ITS AFFILIATES) IS AWARDED ANY DAMAGES AS COMPENSATION FOR ANY BREACH OR
ACTION RELATED TO THIS AGREEMENT, A BREACH OF ANY COVENANT CONTAINED IN THIS
AGREEMENT (WHETHER EXPRESS OR IMPLIED BY EITHER LAW OR FACT), OR ANY OTHER CAUSE
OF ACTION BASED IN WHOLE OR IN PART ON ANY BREACH OF ANY PROVISION OF THIS
AGREEMENT, SUCH DAMAGES SHALL BE LIMITED TO CONTRACTUAL DAMAGES AND SHALL
EXCLUDE (I) PUNITIVE DAMAGES, AND (II) CONSEQUENTIAL AND/OR INCIDENTAL DAMAGES
(E.G., LOST PROFITS AND OTHER INDIRECT OR SPECULATIVE DAMAGES). THE MAXIMUM
AMOUNT OF DAMAGES THAT THE EXECUTIVE MAY RECOVER FOR ANY REASON SHALL BE THE
AMOUNT EQUAL TO ALL AMOUNTS OWED (BUT NOT YET PAID) TO THE EXECUTIVE PURSUANT TO
THIS AGREEMENT THROUGH ITS TERM AND THROUGH ANY APPLICABLE SEVERANCE PERIOD,
PLUS INTEREST ON ANY DELAYED PAYMENT AT THE MAXIMUM RATE PER ANNUM ALLOWABLE BY
APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH PAYMENTS WERE DUE.

8.12    DISPUTE RESOLUTION. TO ENSURE THE TIMELY AND ECONOMICAL RESOLUTION OF
DISPUTES THAT ARISE IN CONNECTION WITH THIS AGREEMENT THE COMPANY AND EXECUTIVE
AGREE THAT ANY AND ALL DISPUTES, CLAIMS, OR CAUSES OF ACTION ARISING FROM OR
RELATING TO THE ENFORCEMENT, BREACH, PERFORMANCE OR INTERPRETATION OF THIS
AGREEMENT SHALL BE

 

15



--------------------------------------------------------------------------------

RESOLVED TO THE FULLEST EXTENT PERMITTED BY LAW BY FINAL, BINDING AND
CONFIDENTIAL ARBITRATION, BY A SINGLE ARBITRATOR, IN SAN FRANCISCO COUNTY,
CALIFORNIA, CONDUCTED BY AMERICAN ARBITRATION ASSOCIATION (“AAA”) UNDER THE
APPLICABLE AAA EMPLOYMENT RULES. BY AGREEING TO THIS ARBITRATION PROCEDURE, BOTH
EXECUTIVE AND THE COMPANY WAIVE THE RIGHT TO RESOLVE ANY SUCH DISPUTE THROUGH A
TRIAL BY JURY OR JUDGE OR ADMINISTRATIVE PROCEEDING. THE ARBITRATOR SHALL:
(A) HAVE THE AUTHORITY TO COMPEL ADEQUATE DISCOVERY FOR THE RESOLUTION OF THE
DISPUTE AND TO AWARD SUCH RELIEF AS WOULD OTHERWISE BE PERMITTED BY LAW; AND
(B) ISSUE A WRITTEN ARBITRATION DECISION, TO INCLUDE THE ARBITRATOR’S ESSENTIAL
FINDINGS AND CONCLUSIONS AND A STATEMENT OF THE AWARD. THE ARBITRATOR SHALL BE
AUTHORIZED TO AWARD ANY OR ALL REMEDIES THAT EXECUTIVE OR THE COMPANY WOULD BE
ENTITLED TO SEEK IN A COURT OF LAW. THE COMPANY SHALL (OR SHALL CAUSE ONE OF ITS
AFFILIATES TO) PAY ALL AAA’S ARBITRATION FEES. NOTHING IN THIS AGREEMENT IS
INTENDED TO PREVENT EITHER THE COMPANY OR THE EXECUTIVE FROM OBTAINING
INJUNCTIVE RELIEF IN COURT TO PREVENT IRREPARABLE HARM PENDING THE CONCLUSION OF
ANY SUCH ARBITRATION.

8.13    Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code and the final Department of Treasury Regulations promulgated thereunder.
Notwithstanding any other provision of this Agreement to the contrary, if any
payment or benefit hereunder is subject to Section 409A of the Code, if such
payment or benefit is to be paid on account of the Executive’s separation from
service (within the meaning of Section 409A of the Code) and if the Executive is
a specified employee (within the meaning of Section 409A(a)(2)(B) of the Code),
such payment shall be delayed until the earlier of (a) first day of the seventh
month following the Executive’s separation from service (or, if later, the date
on which such payment is otherwise to be paid under this Agreement) or (b) the
Executive’s death. Whether the Executive has had a termination of employment (or
separation from service) shall be determined in accordance with Section 409A and
applicable guidance issued thereunder by applying the applicable default
provisions. Upon the expiration of the period during which the payment of any
termination payments is delayed as set forth in (a) or (b), all payments
deferred pursuant to this Section 8.13 shall be paid in a lump sum to the
Executive and any remaining payments due under the Agreement shall be paid as
otherwise provided herein. For purposes of Section 409A of the Code, any
installment payment shall be treated as a separate payment.

8.14    Reimbursements and In-Kind Benefits. To the extent that any in-kind
benefits or reimbursements provided under this Agreement are taxable to the
Executive, then, notwithstanding any other provision of this Agreement to the
contrary, they will be paid or provided only if they are provided pursuant to a
policy or program of the Company or any of its affiliates which provides an
objectively determinable nondiscretionary definition of the expenses eligible
for reimbursement or the in-kind benefits to be provided (including the terms of
this Agreement). With respect to any such benefits or expenses, the amount of
the expenses or benefits that are eligible to be paid or provided during one
calendar year may not affect the amount of reimbursements to be paid or

 

16



--------------------------------------------------------------------------------

provided in any subsequent calendar year, the reimbursement for an expense shall
be made no event later than the last day of the calendar year following the
calendar year in which the expense was incurred, and the right to reimbursement
of the expenses or the right to the payments or benefits shall not be subject to
liquidation or exchange for any other benefit.

8.15    Withholding. Any amounts payable pursuant to this Agreement shall be
subject to any federal, state, local, or other income, employment, excise or
other taxes that the Company or any of its affiliates is required to withhold
pursuant to any law or government regulation or ruling.

8.16    Attorneys’ Fees. Subject to Section 8.12, if any legal action,
arbitration or other proceeding, is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach or default in connection
with any of the provisions of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, including any appeal of such action or proceeding, in
addition to any other relief to which that party may be entitled.

8.17    Entire Agreement; Modifications. This Agreement contains the entire
agreement and understanding between the Company and the Executive with respect
to the matters contained herein and supersedes all other agreements and
understandings between the Company (or any of its affiliates) and the Executive
with respect to the matters contained herein, including the Prior Agreement. No
representations, promises, agreements or understandings, written or oral, not
herein contained herein shall be of any force or effect. This Agreement shall
not be changed unless in writing and signed by both the Executive and the
Company.

8.18    Executive’s Acknowledgment. The Executive acknowledges (a) that he has
had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and (b) that he has read and understands the
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.

(Signature Page Follows)

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Change in Control and
Noncompetition Agreement as of the date and year first written above.

 

Prologis, Inc. By:   /s/ Colleen McKeown  

Name: Colleen McKeown

Title: MD, Chief Human Resources Officer

EXECUTIVE /s/ Hamid R. Moghadam Name: Hamid R. Moghadam

 

18